DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This office action is written in response to applicant’s response received April 26, 2022. Claim 6 has been canceled. Claims 1-5 and 7-10 are pending in the application.  

Response to Amendment
	The rejection of claims 6-10 under 35 USC §112(b) is withdrawn in light of the claim amendment on April 26, 2022. 
	Any rejection or objection not reiterated herein has been overcome by the amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow. 

Priority
	This application claims priority to CHINA 2019101053333 filed on February 1, 2019. 
In view of the certified English translation received on April 26, 2022, the effective filing date of claims 1-5 and 7-10 is perfected to February 1, 2019. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

(Withdrawn) Claim Rejections - 35 USC § 102
The rejection of claims 1 and 4-9 under 35 USC §102(a)(1) as anticipated by Dong et al. is withdrawn in light of the submission of a certified English translation received on April 26, 2022. The submission of the certified English translation perfects the priority to February 1, 2019. The perfected priority claim overcomes the Dong reference, published on March 25, 2019, as prior art. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al., Chinese publication CN107955808A, published on April 24, 2018 (English translation) in view of Bashari, M. et al. (Ultrasound-assisted dextranase entrapment onto Ca-alginate gel beads, Ultrasonics Sonochemistry, 2013, vol. 20, issue 4, pp. 1008-1016), Benzigar et al. (Recent advances in functionalized micro and mesoporous carbon materials: synthesis and applications, Chem Soc Rev, 2018, vol. 47, pp. 2680-2721) and Zhang et al. (Parameters affecting the performance of immobilized enzyme, Journal of Chemistry, 2013, Vol. 2013, Article ID 946248, pp. 1-7). As the Su reference is originally in Chinese, an English translation of the document is referred to for support. 
Regarding claim 1, Su et al. teaches a Pickering emulsion and application of an immobilized enzyme thereof (translation of spec, page 1 - technical field). Su teaches that a Pickering emulsion is a special emulsion stabilized by solid particles at the oil-water interface (translation of spec, page 1 - background technique). Su further teaches the use of a Pickering emulsion self-assembled from amphiphilic SiO2 particles and a method of preparing a Pickering emulsion based on double-sided particle stabilization (translation of spec, page 1 – summary of invention). Su does not teach whether the SiO2 particles are “mesoporous”. However, the applicant states that mesoporous nanomaterials includes silica particles (specification page 3, lines 23-25) and mesoporous silicon spheres (specification page 8, Embodiment 2). Therefore, it is inherent to the SiO2 particles of Su that they are “mesoporous”. Su teaches the use of an oil phase and a buffer used as an aqueous phase (translation of spec, page 2 – specific technical plan 1st paragraph). Su further teaches an enzyme catalyzed reaction using immobilized enzymes (translation of spec, page 4 – Examples 3 and 4). Su teaches that the SiO2 particles are used in enzyme immobilization (translation of spec, page 1 – last paragraph). Su further teaches that these particles can combine different physical and chemical properties into a single microparticle, in the emulsifier, the interface catalysis (translation of spec, page 1 – background technique). The specification does not specifically define a “reaction raw material”. However, Su teaches that the Pickering emulsion has low raw material cost (translation of spec, page 2 – paragraph below “free enzyme solution” sentence). Su also teaches that the oil phase in their reaction is n-heptane, and the aqueous phase is a phosphate buffer solution (translation of spec, page 1, summary of the invention). One with ordinary skill in the arts would understand that “reaction raw material” would refer to these raw materials or starting materials to be used in a Pickering emulsion reaction.  
Su teaches silica particles as a nanomaterial (translation of spec, page 1, background technique) and the nanomaterial having a particle diameter of 50-500 nm (Figure 1). 
Su does not teach a specific surface area of 100-700m2/g, a mesopore size of 8-50nm, or a loading capacity of 50-600mg/g for the immobilized enzymes. 
However, Bashari teaches the immobilization of enzymes onto calcium alginate beads using a one-step ultrasound process (abstract).  In addition, Benzigar teaches the use of functionalized nanoporous carbon materials (abstract) having a specific surface area of 100-700m2/g (Table 1) and a mesopore size of 8-50nm (Table 1).  
Furthermore, Zhang similarly describes various methods for enzyme immobilization and the latest research on the parameters affecting the performance of immobilized enzyme (abstract). Zhang specifically describes carrier microspheres comprising immobilized enzyme (abstract) and teaches the loading of 296 mg of enzyme per gram of support (page 3, section 3.2. Synthetic Polymer Materials). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used nanoparticles having the claimed diameter, specific surface area, mesopore size, and loading capacity because these refer to known parameters of nanomaterials for enzyme immobilization that one of ordinary skill in the art would have been motivated to have optimized. The combined teachings of Bashari, Benzigar, and Zhang not only illustrate that the prior art provided such nanoparticles having parameters within the claimed range, but further that it was routine in the art to optimize the parameters of the nanoparticles and the methods for loading enzymes onto the particles, as discussed above. Accordingly, it would have required no more than routine experimentation to have arrived at nanoparticles having a particle diameter, specific surface area, mesopore size, and loading capacity as claimed. 
Regarding claim 4, Su teaches the use of 10 mM PBS buffer and a pH of 7.4 (see page 2). Su does not teach a pH of 7.5 – 8.0 or buffer solution concentration of 0.03M – 0.3M. 
However, Zhang further teaches a TGase solution in 10mL of pH 7.5, 0.05M Tris-HCl buffer containing 0.01% NaN3 (p.381, 2nd column 2.3. Formation of TGase catalyzed SPI cold set gels (TSCG)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Pickering emulsion reaction system to comprise a buffer having the claimed concentration because it would have merely amounted to a simple substitution of one known buffer (PBS buffer) for another buffer (Tris-HCl buffer) to yield predictable results. The specification states that the buffer is mainly a phosphate buffer or a Tris buffer solution (specification p.3, lines 17-18). Accordingly, one of ordinary skill in the art would have had a reasonable expectation of success in using the Tris-HCl buffer as described by Zhang with the nanoparticles of Su.  
Regarding claim 7, Su teaches the preparation of SiO2 nanoparticles, and immobilizing the enzyme on the SiO2 particles (translation of spec, page 2). Su further teaches the emulsification of the liquid using a homogenizer (translation of spec page 1, summary of invention) to form the immobilized enzyme Pickering emulsion reaction system with a particle size of 10-80µm (drawings - figure 2). 
Su does not teach dispersing the immobilized enzymes by ultrasound. 
However, Bashari teaches the immobilization of enzymes onto calcium alginate beads using a one-step ultrasound process (abstract).  Bashari further explains that compared with immobilized enzymes prepared without ultrasound treatment, immobilized enzymes prepared with ultrasound irradiation exhibited: a higher pH optimum, optimal reaction temperature, activation energy and thermal stability, as well as a higher recyclability, which illustrates the effectiveness of the sonochemical method (abstract). 
Bashari teaches the dispersion of immobilized enzymes using ultrasound (p. 1009, Experimental Details - 2.5. Immobilization of dextranase using ultrasound radiation). Bashari further describes investigating the effects of ultrasound conditions including ultrasound power, ultrasound duration, temperature, pH, and incubation time on the loading efficiency and immobilization yield of the enzyme onto microbeads (abstract and Fig. 1-3). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have immobilized lipase to the nanoparticles of Su using the ultrasound as described by Bashari. One would have been motivated to modify the method of preparing an immobilized enzyme Pickering emulsion as taught by Su by the addition of ultrasound from Bashari to achieve the benefits of such treatment as described by Bashari with a reasonable expectation of success.  
Regarding claim 8, Su further teaches performing the enzyme-catalyzed reaction in a water bath shaker at 37°C (under heating) (translation of spec, page 4, example 2). 
Regarding claim 10, Su further teaches the use of a high-speed homogenizer to stir the mixed solution (translation of spec, page 3, example 1). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al., Chinese publication CN107955808A, published on April 24, 2018 (English translation) in view of Bashari, M. et al. (Ultrasound-assisted dextranase entrapment onto Ca-alginate gel beads, Ultrasonics Sonochemistry, 2013, vol. 20, issue 4, pp. 1008-1016), Benzigar et al. (Recent advances in functionalized micro and mesoporous carbon materials: synthesis and applications, Chem Soc Rev, 2018, vol. 47, pp. 2680-2721) and Zhang et al. (Parameters affecting the performance of immobilized enzyme, Journal of Chemistry, 2013, Vol. 2013, Article ID 946248, pp. 1-7) as applied to claims 1, 4, 7, 8 and 10 above, and further in view of Cui et al. (Immobilization of Yarrowia lipolytica lipase Ylip2 for the biocatalytic synthesis of phytosterol ester in a water activity controlled reactor, Colloids and Surfaces B: Biointerfaces, 2016, vol. 146, pp. 490-497); Hossen et al. (Enzyme-catalyzed synthesis of structured phospholipids with conjugated linoleic acid, European Journal of Lipid Science and Technology, 2005, vol. 106, no. 10, pp. 730-736); Zheng et al. (Lipase immobilized in ordered mesoporous silica: A powerful biocatalyst for ultrafast kinetic resolution of racemic secondary alcohols, Process Biochemistry, 2017, vol. 53, pp. 102-108); Bornscheuer et al. (A Comparison of Different Strategies for Lipase-catalyzed Synthesis of Partial Glycerides, Biotechnology Letters, 1994, vol. 16, no. 7, pp. 697-702); Xin et al. (Strategies for production of butanol and butyl-butyrate through lipase-catalyzed esterification, Bioresource Technology, 2016, vol. 202, pp. 214-219); and Gupta et al. (Comparative Study of the Hydrolysis of Different Oils by Lipase-Immobilized Membranes, Journal of Applied Polymer Science, 2011, vol. 124, pp. E17-E26). 
Note that claims 2 and 3 contain the phrasing “comprising” and the connector word “and”. Therefore, these claims have been interpreted to require all of the elements listed as set forth in each claim. 
	The teachings of Su, Bashari, Benzigar and Zhang have been set forth in the rejection above. 
Su teaches an immobilized enzyme Pickering emulsion reaction system as described above, and discloses the use of the immobilized enzyme as a catalyst. 
The teachings of Su differ from that of claim 2 in that Su does not teach that the oil phase is the reaction raw material comprising an esterification reaction raw material, a transesterification reaction raw material, a chiral resolution reaction raw material, and a hydrolysis reaction raw material. The teachings of Su differ from that of claim 3 in that Su does not teach a composition of reaction raw material comprising phytosterol and oleic acid; phospholipid and conjugated ethyl linoleate; 1-phenylethanol and vinyl acetate; lauric acid and glycerin; or butyric acid and butanol. 
Cui teaches the use of phytosterol ester and oleic acid in a reaction system using immobilized lipase on an inorganic support to create phytosterol oleate (abstract). 
Hossen teaches the use of lipase with phospholipid and conjugated linoleic acid to make functionalized phospholipids (abstract). 
Zheng teaches the use of lipase as a potential catalyst for chiral resolution (abstract), and the use of 1-phenylethanol and vinyl acetate (p. 103, last paragraph of introduction). 
Bornscheuer teaches the use of lipase with lauric acid and glycerol to produce monolaurylglycerol (summary). 
Xin teaches the use of butyric acid and butanol to prepare butyl-butyrate using indigenous lipases (abstract). 
Gupta teaches lipase immobilization on asymmetric polysulfone membranes and the use of the immobilized enzymes to hydrolyze olive oil, palm oil and castor oil (abstract). 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine each of the different reactants that are known to be substrates for lipase-catalyzed enzymatic synthesis reactions into a single immobilized Pickering emulsion reaction system as described by Su to obtain a predictable result. Individually, the different reactants were recognized as useful starting materials for lipase-catalyzed synthesis reactions to achieve predictable products. The combination of the different reactants into a single Pickering emulsion reaction system would have predictably been useful for achieving the same products. The teachings of Su, Cui, Hossen, Zheng, Bornscheuer, Xin, and Gupta are considered to be analogous to the claimed invention because they are in the same field of lipase-catalyzed enzymatic reactions. One of ordinary skill in the art would have a reasonable expectation of success because each combination of compounds is known to be used in lipase-catalyzed enzyme reactions to prepare the desired molecules. Therefore, one of ordinary skill in the art could reasonably expect to combine these components into a single reaction raw material for use with immobilized lipase to arrive at the invention of the instant claims 2 and 3 in the instant application. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al., Chinese publication CN107955808A, published on April 24, 2018 (English translation) in view of Bashari, M. et al. (Ultrasound-assisted dextranase entrapment onto Ca-alginate gel beads, Ultrasonics Sonochemistry, 2013, vol. 20, issue 4, pp. 1008-1016), Benzigar et al. (Recent advances in functionalized micro and mesoporous carbon materials: synthesis and applications, Chem Soc Rev, 2018, vol. 47, pp. 2680-2721) and Zhang et al. (Parameters affecting the performance of immobilized enzyme, Journal of Chemistry, 2013, Vol. 2013, Article ID 946248, pp. 1-7) as applied to claims 1, 4, 7, 8 and 10 above, and further in view of Thompson et al. (“Preparation of Pickering Emulsions and Colloidosomes with Relatively Narrow Size Distributions by Stirred Cell Membrane Emulsification”, Langmuir, February 4, 2011, vol. 27, issue 6, pp. 2357-2363). 
The teachings of Su, Bashari, Benzigar and Zhang have been set forth in the above rejection. 
Regarding claim 5, Su et al. further teaches an emulsion particle size of 12 µm, as shown in figure 2. 
Su does not teach an emulsion particle size of 20 µm – 80 µm. 
However, Thompson teaches preparation of Pickering emulsions and colloidosomes with narrow size distributions by stirred cell membrane emulsification (title). Thompson teaches that Pickering emulsions of 44 – 269 µm in size can be prepared with coefficients of variation as low as 25% by varying the emulsification parameters (abstract). Thompson further teaches that increasing the oil flux rate through an annular ring membrane increases both the size and polydispersity of the resulting emulsion droplets (abstract). Thompson also teaches that increasing the paddle stirrer speed from 500 to 1500 rpm reduces the average droplet diameter from 269 to 51 µm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emulsion particle size of Su by altering the emulsion parameters as taught by Thompson to arrive at the claimed invention, because Thompson teaches that varying different parameters during the emulsification process results in different sized emulsion droplets. One of ordinary skill would have reasonably expected that by optimizing the emulsion droplet size of Su by varying the emulsification parameters as taught by Thompson would predictably expect in an emulsion particle size distribution of 20 – 80 µm.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al., Chinese publication CN107955808A, published on April 24, 2018 (English translation) in view of Bashari, M. et al. (Ultrasound-assisted dextranase entrapment onto Ca-alginate gel beads, Ultrasonics Sonochemistry, 2013, vol. 20, issue 4, pp. 1008-1016), Benzigar et al. (Recent advances in functionalized micro and mesoporous carbon materials: synthesis and applications, Chem Soc Rev, 2018, vol. 47, pp. 2680-2721) and Zhang et al. (Parameters affecting the performance of immobilized enzyme, Journal of Chemistry, 2013, Vol. 2013, Article ID 946248, pp. 1-7) as applied to claims 1, 4, 7, 8 and 10 above, and further in view of Józefczak et al. (Ultrasonic Studies of Emulsion Stability in the Presence of Magnetic Nanoparticles, Advances in Condensed Matter Physics, 2015, vol. 2015, pp. 1-10). 
The teachings of Su, Bashari, Benzigar and Zhang have been set forth in the above rejection. 
Regarding claim 9, Su specifically teaches combining 20 µL of lipase solution (i.e. enzyme) with 180 µL of buffer solution (see Example 1). Su further teaches combining 200 µL of this lipase solution with 2 mL of n-heptane solution comprising the nanoparticles to prepare the immobilized enzyme (see Example 1). Su further teaches combining 10-50 µL of lipase enzyme solution, 5-25 mg of silicon oxide nanoparticles, and a ratio of oil phase to aqueous phase of 6:1 – 10:1 (see page 2).  
Su does not teach the use of an ultrasonic dispersion time of 30-60s or an ultrasonic power of 60-120W. 
However, Józefczak teaches that Pickering emulsions are made of solid particle-stabilized droplets suspended in an immiscible continuous liquid phase and teaches that magnetic emulsions can be obtained using magnetic particles (abstract). Józefczak further teaches the use of high-energy ultrasound waves to obtain emulsions stabilized by magnetite nanoparticles (abstract). Józefczak teaches the use of short ultrasound exposure times ranging from 0 to 70 minutes (p. 7, Figure 10). 
Bashari further describes investigating the effects of ultrasound conditions including ultrasound power, ultrasound duration, temperature, pH, and incubation time on enzyme loading efficiency and immobilization yield onto microbeads (abstract and Fig. 1-3). Bashari specifically teaches the use of an ultrasonic power of 0-100W and observed increased loading efficiency at ultrasound power levels of 60W and 70W (p. 1009, Experimental details – section 2.5. Immobilization of dextranase using ultrasound irradiation and FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have arrived at the claimed mass ratios for immobilized enzyme, reaction raw material, and buffer solution because each of these refer to known elements of the Pickering emulsion that one of ordinary skill in the art would have been motivated to have optimized. It is noted that the claim is not limited to any particular immobilized enzyme, any particular reaction raw material, or any particular buffer solution, but instead merely specifies a range of mass ratios for these elements. However, the combined teachings of Su and Bashari illustrate that it would have required only routine experimentation to have optimized the Pickering emulsion reaction conditions including the relative amounts of these components in the Pickering emulsion system of Su.
It further would have been obvious to have optimized the ultrasonic dispersion time to include 30-60s and ultrasonic power within the range of 60-100W because dispersion time and ultrasonic power refer to known parameters of the ultrasound exposure as described by Bashari and Józefczak. The dispersion time limitation of claim 9 is being interpreted to mean that the short “ultrasonic dispersion time” in step 2 is used to evenly distribute the immobilized enzymes within the oil-water mixture prior to step 3 when the solution is completely emulsified. One would reasonably expect that short ultrasound durations of 30-60 seconds would result in an even distribution of material within a fluid mixture. One would have been motivated to modify to the method of preparing an immobilized enzyme Pickering emulsion as taught by Su by the addition of short ultrasound times from Józefczak and lower powered ultrasound from Bashari with a reasonable expectation of success because it is known that ultrasound is used to quickly and evenly disperse components throughout a volume, and also used to mix unlike phases to create an emulsified mixture. It would have required no more than routine experimentation to have optimized these parameters of the Pickering emulsion system to arrive at the claimed ranges.

Response to Arguments
Applicant argues that the invention is not the same with Su because Su teaches the enzyme solution is wrapped in the middle of the amphiphilic SiO2 silica sphere, and Su uses an organic solvent n-heptane as the oil phase. Applicant further argues all the differences between the claimed invention and the Bashari reference, the Zhang reference, and the Józefczak reference. The applicant claims that the differences between the claimed invention are unobvious over the cited prior art. 
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Su teaches an organic solvent as the oil phase, there is no requirement that the oil phase cannot be an organic solvent in the claimed invention of claim 1. 
In response to applicant’s argument that Su teaches that the enzyme is wrapped in the middle of the silica sphere, there is no requirement on how the enzyme is immobilized in the Pickering emulsion in the claimed invention of claim 1. 
In response to applicant's argument that the Su reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., immobilized lipase can be directionally distributed on the oil-water interface; and the immobilized enzyme and reaction system of the instant invention can be used repeatedly for more than 10 times) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is maintained. 

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                         
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636